                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,
                                                                          4:19CR3026
                         Plaintiff,

          vs.                                                   PRELIMINARY ORDER OF
                                                                     FORFEITURE
 ANGELO BENJAMIN YBARRA,


                         Defendant.


         This matter is before the Court upon the United States of America=s Motion for Preliminary

Order of Forfeiture (Filing No. 51). The Court reviews the record in this case and, being duly

advised in the premises, finds as follows:

         1.      On July 24, 2019, defendant Angelo Benjamin Ybarra, agreed to waive indictment

by a grand jury, enter a plea of guilty to an Information, and admit to the Forfeiture Allegation.

(Filing Nos. 40 and 34). The parties agreed the amount of money to be forfeited is $15,867.01

U.S. currency.

         2.      By virtue of said plea of guilty, defendant forfeited any interest in the $15,867.01

U.S. currency.


         3.       The United States is entitled to possession of said currency, pursuant to 21 U.S.C.

' 853.

         5. The Motion for Preliminary Order of Forfeiture should be granted.

         IT IS THEREFORE ORDERED, ADJUDGED AND DECREED as follows:

         A. The Motion for Preliminary Order of Forfeiture is hereby granted.
        B. Based upon defendant’s plea of guilty to the Forfeiture Allegation of the Information,

the United States is hereby authorized to seize the $15,867.01 U.S. currency.

        C. Defendant’s interest in the currency is hereby forfeited to the United States for

disposition in accordance with the law, subject to the provisions of 21 U.S.C. § 853(n)(1).

        D. The United States shall hold the currency in its secure custody and control.

        E. Pursuant to 21 U.S.C. ' 853(n)(1), the United States shall publish notice of this

Preliminary Order of Forfeiture for at least thirty consecutive days on an official internet

government forfeiture site, www.forfeiture.gov.        The United States may also, to the extent

practicable, provide direct written notice to any person known to have an alleged interest in the

currency.

        F. Pursuant to 21 U.S.C. § 853(n)(2), notice shall provide that any person, other than the

defendant having or claiming a legal interest in any of the currency must file a petition with this

Court within thirty days of the final publication of notice or of receipt of actual notice, whichever

is earlier.

        G. Pursuant to 21 U.S.C. § 853(n)(3), a petitioner must sign the petition under penalty of

perjury and set forth the nature and extent of the petitioner=s right, title or interest in the currency

and any additional facts supporting the petitioner=s claim and the relief sought.

        H. Upon adjudication of all third-party interests, this Court will enter a Final Order of

Forfeiture pursuant to 21 U.S.C. ' 853(n), in which all interests will be addressed.

        ORDERED this 7th day of October, 2019.




                                                   2
    BY THE COURT:
    ____________________________________
    s/ RICHARD G. KOPF, Senior
    United States District Court Judge




3
